DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
Claim 14, line 3: “user; and” should read --user;--.
Claim 14, line 8: “wireless communicate” should read --wirelessly communicate--.
Claim 14, line 9: “earpiece;” should read --earpiece; and--.
Claim 14, lines 11 and 13: “disposed of within” should read --disposed within--.
Claim 17, line 3: “disposed of within” should read --disposed within--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “electromagnetic pulses capable of reaching the user’s brain” while parent claim 1 recites “produce electromagnetic pulses capable of reaching the user’s brain”. It is unclear if the electromagnetic pulses referenced in claim 3 are intended to be the same or different as those of claim 1.
Claim 13 recites the limitation “filter out noise caused by one or more electronic devices from the electrical signals”. It is unclear how the “one or more electronic devices” are related to the EEG sensors of claim 9, and whether they are the same or different elements.
Claim 14 recites the limitation “the electromagnetic pulses” in line 12. There is insufficient antecedent basis for this plural limitation in the claim.
Claim 14 recites the limitation “the electrical signals” in line 12, yet previously recites “one or more electrical signals” in line 10. Since the broadest reasonable interpretation of “one or more electrical signals” encompasses one or more than one electrical signals, it is unclear whether applicant intends to require one or more, or a plurality of electrical signals in line 12.
Claim 16 recites the limitation “the party” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the electrical signals” in lines 2-3 and 5, yet previously recites “the one or more electrical signals” in line 2. Since the broadest reasonable interpretation of “one or more electrical signals” encompasses one or more than one electrical signals, it is unclear whether applicant intends to require one or more, or a plurality of electrical signals in the recitations of lines 2-3 and 5.
Claim 18 recites “the electrical signals” in line 1, while parent claim 17 recites “one or more electrical signals” in line 2. Since the broadest reasonable interpretation of “one or more electrical signals” encompasses one or more than one electrical signals, it is unclear whether applicant intends to require one or more, or a plurality of electrical signals in claim 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from itself, thus fails to further limit a parent claim. For the purposes of examination with respect to prior art, claim 16 has been interpreted to depend from claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0279435 (Hyde et al.) in view of U.S. Patent Application Publication No. 2013/0310907 (Rogers et al.).
Regarding claim 1, Hyde et al. teaches a wireless earpiece for stimulating a user’s brain (abstract; [0077]), comprising: a wireless earpiece housing (Figure 7, housing, 728) ([0078]; wireless, [0098]); a processor (Figure 7, control/processing circuitry, 846) disposed within the earpiece housing (728), the processor (846) configured to determine characteristics of electromagnetic pulses to stimulate the user’s brain ([0086]; [0092]); a transceiver (Figure 7, communication circuitry, 848) operatively connected to the processor (846); and wherein the transceiver (848) is configured to produce electromagnetic pulses capable of reaching the user’s brain according to the characteristics determined by the processor (846) (treatment programming transferred to earpiece via communication circuitry 848, which is used via control/processing circuitry 848 to control stimulator 706 to produce stimulus, [0080], [0086]-[0087], [0091]-[0092], [0099]; neural stimulator 706 includes transcutaneous magnetic stimulator 736 for stimulating nerves that carry stimulation signals to brain, [0079]-[0080]). Hyde et al. does not specify the transceiver is also configured to wirelessly communicate with another wireless earpiece.
However, Rogers et al. teaches a wireless earpiece for stimulating a user’s brain ([0110]-[00114]) comprising: a wireless earpiece housing (Figure 19, first housing, 18a) ([0120]; [0320]); a processor (Figure 19, controller, 11) configured to determine characteristics of energy pulses to stimulate the user’s brain (thermal energy delivered to indirectly stimulate user’s brain via stimulation of left and right ear canals, [0124]; [0320]); and a transceiver operatively connected to the processor (11) (controller operatively connected to earpieces wirelessly via transceiver, [0120] and [0130]; [0320]; see Figure 1); and wherein the transceiver is configured to wirelessly communicate with another wireless earpiece (earpieces coupled and communicate at least indirectly via wireless coupling to transceiver, [0130]; [0320]; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of the wireless earpiece of Hyde et al. to be configured to wirelessly communicate with another wireless earpiece as taught by Rogers et al., because Rogers et al. teaches providing a transceiver that is able to wirelessly communicate with another earpiece facilitates wirelessly coordinating operation and stimulation provided by the earpieces.
Regarding claims 2, 6, and 7, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 1. Hyde et al. teaches a memory (Figure 8, memory, 880) operatively connected to the earpiece housing (728) and processor (846) (see Figures 7 and 8; [0091]); wherein a neurological program is stored on the memory, which comprises a set of instructions for diagnosing a user’s memory ([0077]; [0099]-[0101]).
Regarding claim 3, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 1. Hyde et al. teaches a magnetic coil configured to produce electromagnetic pulses capable of reaching the user’s brain operatively connected to the processor (846) ([0067]; [0080]; see Figure 7).
Regarding claim 4, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 1. Hyde et al. teaches a plurality of electroencephalography (EEG) sensors (Figure 7, EEG sensors, 712 and 754) configured to sense electrical signals from the user’s brain in response to the electromagnetic pulses operatively connected to the processor (846) for sensing ([0077]; [0081]; Figure 7).
Regarding claim 8, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 1. Hyde et al. teaches the wireless earpiece is within a headset (Figure 5; [0078]).
Regarding claim 9, Hyde et al. teaches a set of wireless earpieces for stimulating a user's brain (abstract; Figure 5; [0073]; [0077]-[0078]), wherein each wireless earpiece comprises: a wireless earpiece housing (Figure 7, housing, 728) ([0078]; wireless, [0098]);10 a processor (Figure 7, control/processing circuitry, 846) disposed within each earpiece housing (728) ([0086]; [0092]); a transceiver (Figure 7, communication circuitry, 848) disposed within each earpiece housing (728) and operatively connected to the processor (846) in the earpiece housing (728) in which the transceiver (848) resides (Figure 7; [0086]-[0087]); a magnetic coil mounted to each earpiece housing (728) and operatively connected to the15 processor (846) in the earpiece housing in which the magnetic coil is mounted to (magnetic coil in magnetic stimulator, [0067]; [0080]; see Figure 7); a plurality of electroencephalography (EEG) sensors (Figure 7, EEG sensors, 712 and 754) mounted to each earpiece housing (728) and operatively connected to the processor (846) in the earpiece housing in which each of the plurality of EEG sensors is mounted to ([0077]; [0081]; Figure 7); wherein the transceiver (848) and the magnetic coil are configured to produce20 electromagnetic pulses capable of reaching a user's brain (magnetic coil in magnetic stimulator, [0067]; [0080]; treatment programming transferred to earpiece via communication circuitry 848, which is used via control/processing circuitry 848 to control stimulator 706 to produce stimulus, [0080], [0086]-[0087], [0091]-[0092], [0099]; neural stimulator 706 includes transcutaneous magnetic stimulator 736 for stimulating nerves that carry stimulation signals to brain, [0079]-[0080]); and wherein the plurality of EEG sensors (712, 754) are configured to sense electrical signals from the users brain in response to the electromagnetic pulses ([0076]-[0077]; [0081]; sensors assess patient’s response to stimulus, and stimulus is delivered until symptoms of disorder no longer detected, [0101]-[0102]). Hyde et al. does not specify the transceiver is also configured to wirelessly communicate with another wireless earpiece.
However, Rogers et al. teaches a wireless earpiece for stimulating a user’s brain ([0110]-[00114]) comprising: a wireless earpiece housing (Figure 19, first housing, 18a) ([0120]; [0320]); a processor (Figure 19, controller, 11) configured to determine characteristics of energy pulses to stimulate the user’s brain (thermal energy delivered to indirectly stimulate user’s brain via stimulation of left and right ear canals, [0124]; [0320]); and a transceiver operatively connected to the processor (11) (controller operatively connected to earpieces wirelessly via transceiver, [0120] and [0130]; [0320]; see Figure 1); and wherein the transceiver is configured to wirelessly communicate with another wireless earpiece (earpieces coupled and communicate at least indirectly via wireless coupling to transceiver, [0130]; [0320]; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of each wireless earpiece of Hyde et al. to be configured to wirelessly communicate with another wireless earpiece as taught by Rogers et al., because Rogers et al. teaches providing a transceiver that is able to wirelessly communicate with another earpiece facilitates wirelessly coordinating operation and stimulation provided by the earpieces.
Regarding claim 10, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 9. The modified set of Hyde et al. and Rogers et al. teaches each of the wireless earpieces further comprises a wireless radio transceiver (848) disposed within each earpiece housing and operatively connected to the processor (846) in the earpiece housing in which the wireless radio transceiver (848) resides (Hyde et al.: see Figure 7; [0086]-[0087]; Rogers et al.: radiofrequency transceiver, [0120] and [0130]; see discussion for claim 9).
Regarding claim 11, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 9. Hyde et al. teaches each wireless earpiece further comprises a memory (Figure 8, memory, 880) disposed within each earpiece housing (728) and operatively connected to the processor (846) in the earpiece housing (728) in which the memory resides and wherein each memory includes a neurological program ([0077]; [0099]-[0101]).
Regarding claim 14, Hyde et al. teaches a method of stimulating a user’s brain using a wireless earpiece (Figure 7; abstract; wireless, [0098]; method, [0099]) comprising: 
receiving a request for stimulating the user's brain at the wireless earpiece from the user or a third party associated with the user (input provided by user at secondary signal input 800, [0083]; user input at secondary signal input 800 used “as a basis for modulating the delivery of neural stimulation”, [0084]; “delivery of the neural stimulus may be started, stopped, or modulated in response to the secondary signal”, secondary signal from secondary signal input 800, [0102]); 
generating an electromagnetic pulse capable of reaching the user's brain by the wireless earpiece in response to receiving the request (neural stimulator 706 includes transcutaneous magnetic stimulator 736 for stimulating nerves that carry stimulation signals to brain, [0079]-[0080]; [0102]); 
wherein the electromagnetic pulse is generated by a transceiver (Figure 7, communication circuitry, 848) disposed within the wireless earpiece (treatment programming transferred to earpiece via communication circuitry 848, which is used via control/processing circuitry 848 to control stimulator 706 to produce stimulus, [0080], [0086]-[0087], [0091]-[0092], [0099]; neural stimulator 706 includes transcutaneous magnetic stimulator 736 for stimulating nerves that carry stimulation signals to brain, [0079]-[0080]); and
20 receiving one or more electrical signals from the user's brain at one or more electroencephalography (EEG) sensors (Figure 7, EEG sensors, 712 and 754) disposed of within the wireless earpiece in response to the electromagnetic pulses and communicating the electrical signals from the user's brain to a processor (Figure 7, control/processing circuitry, 846) disposed of within the wireless earpiece ([0086]; [0091]; [0099]; [0101]-[0102]).
Hyde et al. does not teach the transceiver is also configured to wirelessly communicate with another wireless earpiece.
However, Rogers et al. teaches a wireless earpiece for stimulating a user’s brain ([0110]-[00114]) comprising: a wireless earpiece housing (Figure 19, first housing, 18a) ([0120]; [0320]); a processor (Figure 19, controller, 11) configured to determine characteristics of energy pulses to stimulate the user’s brain (thermal energy delivered to indirectly stimulate user’s brain via stimulation of left and right ear canals, [0124]; [0320]); and a transceiver operatively connected to the processor (11) (controller operatively connected to earpieces wirelessly via transceiver, [0120] and [0130]; [0320]; see Figure 1); and wherein the transceiver is configured to wirelessly communicate with another wireless earpiece (earpieces coupled and communicate at least indirectly via wireless coupling to transceiver, [0130]; [0320]; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of the wireless earpiece in the method of Hyde et al. to be configured to wirelessly communicate with another wireless earpiece as taught by Rogers et al., because Rogers et al. teaches providing a transceiver that is able to wirelessly communicate with another earpiece facilitates wirelessly coordinating operation and stimulation provided by the earpieces.
Regarding claims 15 and 16, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 14. Hyde et al. teaches the user is prompted for additional information if the request is a request to use a neurological program stored in a memory (Figure 8, memory, 880) disposed of within the wireless earpiece (see Figures 7 and 8; [0077]; [0091]; [0099]-[0101]), but does not specify how the user is prompted for the information, such that the wireless earpiece performs the step of prompting the user.
However, Hyde et al. further teaches the wireless earpiece delivers prompts to the user during stimulation of the user’s brain by the wireless earpiece (audio prompt on neural stimulation device, [0102] and [0130]-[0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hyde et al. such that the user is prompted via the wireless earpiece as further taught by Hyde et al., because Hyde et al. teaches prompting the user for providing input via the wireless earpiece is an effective manner to alert the user that action is needed ([0102] and [0130]-[0131]).
Regarding claims 17 and 18, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 14. Hyde et al. teaches analyzing the one or more electrical signals from the user's brain to generate results related to the electrical signals from the user's brain by the processor (846) disposed of within the wireless earpiece; providing results related to the electrical signals from the user's brain to the user or a third party associated with the user by sending the results from a transceiver15 (Figure 7, communication circuitry, 848) disposed of within the wireless earpiece to an externally linked device ([0084]; [0086]; [0101]-[0102]); and wherein the results comprise neurological analysis of the electrical signals from the user's brain ([0084]).
Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0279435 (Hyde et al.) in view of U.S. Patent Application Publication No. 2013/0310907 (Rogers et al.) as applied to claim 1 and 9 above, and further in view of U.S. Patent No. 2009/0247894 (Causevic).
Regarding claims 5, 12, and 13, Hyde et al. in view of Rogers et al. teaches all the limitations of claim 1 or 9. Hyde et al. does not specify a differential amplifier is operatively connected to the processor and each of the EEG sensors.
However, Causevic teaches a device and method for measuring EEG signals, comprising: a plurality of EEG sensors (Figure 5, electrodes, 191-1…n), and a differential amplifier (Figure 5, differential amplifiers, 512) operatively connected to the processor (Figure 5, processor, 400) and each of the EEG sensors; wherein each differential amplifier (513) is configured to remove common mode gains from the electrical signals from the brain of the use, and is configured to filter noise from one or more electronic devices from the electrical signals from the user’s brain ([0056]; [0060]- [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless earpieces and method of Hyde et al. and Rogers et al. to further include a differential amplifier operatively connected to each processor and each EEG sensor as taught by Causevic, because Causevic teaches providing such differential amplifiers reduces noise to improve the signal-to-noise ratio to improve EEG measurement ([0061]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,013,445. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘445 patent. That is, claim 1 is anticipated by claim 1 of the ‘445 patent. Claim 9 is anticipated by claim 9 of the ‘445 patent, and claim 14 is anticipated by claim 14 of the ‘445 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-8, 10-13, and 15-18 of the instant application are anticipated by claims 2-8, 10-13, and 15-18 of the ‘445 patent, by the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791